Citation Nr: 1648138	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  10-03 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to increases in the "staged" ratings (of 20 percent prior to May 20, 2011 and 40 percent from that date) for postoperative residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes

INTRODUCTION

The Veteran had active service from June 1966 to May 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the New York, New York Department of Veterans Affairs (VA) Regional Office (RO), which reduced the Veteran's 100 percent rating for his service-connected prostate cancer and assigned a rating of 10 percent effective January 1, 2010.  A September 2010 rating decision increased the evaluation to 20 percent, effective January 1, 2010.  An October 2011 rating decision further increased the evaluation to 40 percent, effective May 20, 2011.  

In May 2013, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the record. 

In a November 2013 decision, the Board granted entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) and remanded the matter of an increased rating for postoperative residuals of prostate cancer for additional development.  Subsequently, the RO implemented that grant, awarding TDIU and assigning an effective date of May 20, 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the November 2013 Board decision, because Diagnostic Code (Code) 7528, the Code under which the Veteran's prostate cancer is rated, contains a temporal element - its criteria mandate the assignment of a 100 percent evaluation for a certain period of time followed by a VA examination to determine the degree to which any residuals are disabling - the claim is most appropriately characterized as entitlement to an evaluation in excess of 20 percent for residuals of prostate cancer from January 1, 2010, the effective date of the RO's reduction, and in excess of 40 percent from May 20, 2011.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (holding that a 100 percent evaluation for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code contained a temporal element for that 100 percent rating).  Furthermore, in the November 2013 decision, the Board also noted the Veteran's assertion that he has been hospitalized approximately eight times for urinary frequency and incontinence; has undergone numerous catheterizations; and is unable to maintain employment due to his disability.  As such, the RO was instructed to re-adjudicate the matters of the ratings assigned for the Veteran's service-connected residuals of prostate cancer, to include consideration of an extraschedular rating under 38 C.F.R. § 3.321.  

Further, while the Veteran has been awarded TDIU based on the combination of his service-connected disabilities, as noted by the Board in its 2013 remand, TDIU may also be warranted for a single disability as part of an increased rating claim.  This is true even, as here, where the disability does not meet the schedular requirements for TDIU under 38 C.F.R. § 4.16(a).

Accordingly, after completing the additional development requested by the Board, the RO issued a March 2016 Supplemental Statement of the Case (SSOC) which continued the 40 percent rating for residuals of prostate cancer.  However, review of the SSOC shows that an extraschedular rating under 38 C.F.R. § 3.321 was not considered.  As such, because the action requested in the November Board decision has not been completed, a remand is required for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  At this time, the Board specifically requests that the matter be referred to the Director of Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) and 4.16(b).

On remand, updated VA and private treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Please undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Please refer the Veteran's claim for an increased disability rating for postoperative residuals of prostate cancer to the Director, Compensation Service for extra-schedular consideration under 38 C.F.R. § 3.321 and 38 C.F.R. § 4.16(b) (for TDIU).  Such consideration should take into account the Veteran's contentions as well as the May 2013 statement of the Veteran's treating provider, Dr. Jacob S. Sharaby, who noted that the Veteran had required numerous surgical procedures [including hospitalizations] in the last 2 years; that his urinary disability was manifested by flare-ups without warning; and that the prostate cancer residuals had resulted in "total disability."

3.  Thereafter, if any benefit sought remains denied, please issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

